DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021, has been entered.

Acknowledgments
In the reply, filed on February 16, 2021, Applicant amended claims 1 and 13.
Currently, claims 1-14 are under examination.

Claim Objections
Claim 13 is objected to because of the following informalities:  
	In regards to claim 13, the term “a medicament injection device” should be changed to “the medicament injection device”.
	In regards to claim 13, the term “a guide element” should be changed to “the guide element”.

	In regards to claim 13, the term “a needle” should be changed to “the needle”.
	In regards to claim 13, the term “a medicament cartridge” should be changed to “the medicament cartridge”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 1, the claim recites wherein the medicament cartridge holder comprises “one of” the guide element “or the slotted link” depending therefrom for engagement with the rotatable cap; however, such is new matter not described in the Specification. The 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 2, the claim recites an outer surface of the tubular element having “the slotted link arranged thereon to receive the guide element”. Claim 2 depends upon claim 1. Claim 1 recites wherein the medicament cartridge holder comprises “one of the guide element or the slotted link” depending therefrom for engagement with the rotatable cap, which means that in one instance, the medicament cartridge holder comprises the slotted link. If the medicament cartridge holder already comprises the slotted link (as in claim 1), then it is unclear how the tubular element of the rotatable cap can also comprise the slotted link (as in claim 2) and it is unclear which component would comprise the guide element. Claim 3 is rejected by virtue of being dependent upon claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giambattista et al (US 2013/0035644).
	In regards to claim 1, Giambattista et al teaches a medicament injection device (Figures 1A-8C, medicament injection device [100]) comprising: 
a main body (tubular housing [110] and tubular activation member [120])
a medicament cartridge holder (medicament container holder [150]) coaxially disposed within the main body and arranged to receive a medicament cartridge 
a needle carrier (hub [421]) carrying a needle (needle having proximal end [424] and distal end [425]), wherein the needle carrier is axially movable with respect to the main body (Figures 6A-6C)
a rotatable cap (outer cap [410] and inner cap [416]) at a distal end of the medicament injection device, wherein the rotatable cap is removably coupled to the needle carrier (Figure 4A)
a releasable arrangement between the medicament cartridge holder and the rotatable cap comprising a guide element (threads [432] of retainer member [430]) and a slotted link (Figure 4B, slotted link between threads [414]), wherein the slotted link is arranged to cause the guide element to follow a predefined path at least partly in an axial 
wherein the medicament cartridge holder comprises the guide element depending therefrom for engagement with the rotatable cap (paragraph [0052]: a retainer member 430 which is fixedly connected to the medicament container holder 150)
In regards to claim 4, Giambattista et al teaches wherein the slotted link is configured to cause the rotatable cap to move axially in a distal axial direction when the rotatable cap is rotated beyond the predefined point (paragraph [0053]: When the user then starts to turn the outer cap 410, when engaged to the inner cap by the cap interlocking member, this turning causes the hub 421 to be screwed into the retainer member 430 whereby the pointed distal end 425 of the injection needle penetrates the membrane 133 of the medicament container 130 and due to the different direction of the pitch, the inner cap 416 is screwed off and thereby the outer cap and the inner cap may be removed.).
In regards to claim 7, Giambattista et al teaches wherein the needle carrier is arranged to become fixed to the medicament cartridge after axial movement thereof in a proximal direction (Figure 6C).

In regards to claim 11, Giambattista et al teaches wherein the medicament cartridge contains a medicament (paragraph [0043]: medicament). 
 In regards to claim 12, Giambattista et al teaches wherein the medicament injection device is an auto-injector (https://www.merriam-webster.com/dictionary/auto-injector defines “auto-injector” as “a device for injecting oneself with a single, preloaded dose of a drug that typically consists of a spring-loaded syringe activated when the device is pushed firmly against the body” which is taught by Giambattista et al, paragraph [0043]: such that when the actuator means 119,120 is pressed against a delivery site, the tubular operation member 118 is rotated, whereby said third co-acting means 235 is released from the inner co-acting means 215 of the tubular operation member 118 and the plunger rod is driven proximally by the force of the second resilient member 115 such that the plunger rod 116 exerts a pressure on the slidable stopper 131 whereby the medicament is expelled through the delivery member 140.).

rotating the rotatable cap, thereby causing the releasable arrangement between the medicament cartridge holder and the rotatable cap comprising a guide element (threads [432] of retainer member [430]) and a slotted link (Figure 4B, slotted link between threads [414]) to cooperate to cause a needle (needle having proximal end [424] and distal end [425]) to move axially in a proximal direction and to penetrate a separable barrier (membrane [133]) of a medicament cartridge (medicament container [130]) (paragraph [0053]: When the user then starts to turn the outer cap 410, when engaged to the inner cap by the cap interlocking member, this turning causes the hub 421 to be screwed into the retainer member 430 whereby the pointed distal end 425 of the injection needle penetrates the membrane 133 of the medicament container 130 and due to the different direction of the pitch, the inner cap 416 is screwed off and thereby the outer cap and the inner cap may be removed.)
In regards to claim 14, Giambattista et al teaches wherein further rotation of the rotatable cap causes the rotatable cap to move axially in a distal direction (paragraph [0053]: When the user then starts to turn the outer cap 410, when engaged to the inner cap by the cap interlocking member, this turning causes the hub 421 to be screwed into the retainer member 430 whereby the pointed distal end 425 of the injection needle penetrates the membrane 133 of the medicament container 130 and due to the different direction of the pitch, the inner cap 416 is screwed off and thereby the outer cap and the inner cap may be removed.).

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note: claims 2 and 3 are also rejected under 35 USC 112(a).
	In regards to claim 2, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a medicament injection device, as claimed, specifically including an outer surface of the tubular element having the slotted link arranged thereon to receive the guide element.
	Giambattista et al teaches wherein the rotatable cap comprises a tubular element [416]; however, Giambattista et al does not teach an outer surface of the tubular element having the slotted link arranged thereon to receive the guide element, as Giambattista et al instead teaches an inner surface of the tubular element having the slotted link (Figure 4B, slotted link between threads [414]) arranged thereon to receive the guide element (Figure 4B). A person having ordinary skill in the art before the effective filing date of the claimed invention would not have modified the slotted link, of Giambattista et al, to instead be arranged on the outer surface of the 
	Thus, claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim 1. Note: claims 2 and 3 are also rejected under 35 USC 112(a).

Claims 5, 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note: claims 5, 6, 8, and 9 are also rejected under 35 USC 112(a).
	In regards to claim 5, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a medicament injection device, as claimed, specifically including wherein the slotted link comprises a portion that is relatively narrow in comparison to a remainder of the slotted link.
	Giambattista et al is silent about whether the slotted link (Figure 4B, slotted link between threads [414]) comprises a portion that is relatively narrow in comparison to a remainder of the slotted link. There is no prior art of record teaching a motivation to modify the slotted link, of Giambattista et al, to comprise a portion that is relatively narrow in comparison to a remainder of the slotted link. And with Applicant disclosing the criticality of a portion that is relatively narrow in comparison to a remainder of the slotted link (Specification, page 10, lines 33-35: In some embodiments, as shown in Figure 5, the slotted link may 12b may have a narrowed 
Note: claim 5 is also rejected under 35 USC 112(a).

	In regards to claim 6, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a medicament injection device, as claimed, specifically including wherein the slotted link comprises an axially straight part. 
	Giambattista et al does not teach wherein the slotted link comprises an axially straight part, as Giambattista et al only teaches that the slotted link (Figure 4B, slotted link between threads [414]) is helical (Figure 4B). There is no prior art of record teaching a motivation to modify the slotted link, of Giambattista et al, to comprise an axially straight part. Note: claim 6 is also rejected under 35 USC 112(a).

	In regards to claim 8, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a medicament injection device, as claimed, specifically including wherein the needle carrier comprises a lip arranged to cooperate with a head of the medicament cartridge.  
	Giambattista et al does not teach wherein the needle carrier [421] comprises a lip arranged to cooperate with a head of the medicament cartridge. Giambattista et al instead teaches the needle carrier [421] cooperating with a retainer member [430], which cooperates with a head of the medicament cartridge (Figures 6A-6C). As the retainer member [430] already acts as an Note: claim 8 is also rejected under 35 USC 112(a).

	In regards to claim 9, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a medicament injection device, as claimed, specifically including wherein the needle carrier is dimensioned to form a frictional fit with a head of the medicament cartridge.
	Giambattista et al does not teach wherein the needle carrier [421] is dimensioned to form a frictional fit with a head of the medicament cartridge. Giambattista et al instead teaches the needle carrier [421] fitting within a retainer member [430], which forms a frictional fit with a head of the medicament cartridge (Figures 6A-6C). As the retainer member [430] already acts as an intermediate member between the needle carrier [421] and a head of the medicament cartridge, there is no motivation to modify the needle carrier to also be dimensioned to form a frictional fit with a head of the medicament cartridge. Note: claim 9 is also rejected under 35 USC 112(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783